1234-3B-EPIE3B-00203046-203725

                                 UNITED    STATES Doc
                                   Case 13-23274-kl BANKRUPTCY        COURT
                                                      133 Filed 03/04/19 Page 1 of 8
                                                    NORTHERN DISTRICT OF INDIANA
                                                         HAMMOND DIVISION

In re: DONALD GRIFFIN JR                                                                              Case No.: 13-23274 KL
       DEATRA LOUISE GRIFFIN
              Debtor(s)

                       CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
PAUL CHAEL, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 09/13/2013.
2) The plan was confirmed on 12/23/2013.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on 01/04/2017.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 09/13/2016, 12/18/2016, 08/05/2015.
5) The case was completed on 10/18/2018.
6) Number of months from filing or conversion to last payment: 61.
7) Number of months case was pending: 65.
8) Total value of assets abandoned by court order: 15,239.58.
9) Total value of assets exempted: NA.
10) Amount of unsecured claims discharged without full payment: 225,648.80.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:          $79,284.05
        Less amount refunded to debtor:                          $.00
 NET RECEIPTS:                                                                $79,284.05

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                               $3,850.00
        Court Costs:                                                               $.00
        Trustee Expenses and Compensation:                                   $2,313.57
        Other:                                                                 $735.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $6,898.57

 Attorney fees paid and disclosed by debtor:                   $.00




 Scheduled Creditors:
Creditor                                                     Claim            Claim            Claim          Principal           Interest
Name                                         Class           Scheduled        Asserted         Allowed        Paid                Paid

(D) SENEX SERVICES CORP                      Unsecured                NA             NA              NA              .00                .00
(D) SENEX SERVICES CORP                      Unsecured                NA             NA              NA              .00                .00
(P) CITIBANK                                 Unsecured                NA             NA              NA              .00                .00
(P) INTERNAL REVENUE SERVIC                  Unsecured                NA             NA              NA              .00                .00
(P) SENEX SERVICES CORP                      Unsecured                NA             NA              NA              .00                .00
(U) ASHWORTH HIGH SCHOOL                     Unsecured                NA             NA              NA              .00                .00
(U) METABANK/FHUT                            Unsecured                NA             NA              NA              .00                .00
ADVANCED PAIN & ANESTHESIA                   Unsecured             15.00             NA              NA              .00                .00
ADVANCED PAIN & ANESTHESIA                   Unsecured                NA             NA              NA              .00                .00
AMEAD ATASSI MD                              Unsecured           200.00              NA              NA              .00                .00
AMEAD ATASSI MD                              Unsecured                NA             NA              NA              .00                .00
AMERIPATH CINCINNATI                         Unsecured           150.00              NA              NA              .00                .00
AMERIPATH CINCINNATI INC                     Unsecured                NA             NA              NA              .00                .00
ARROW                                        Unsecured         1,275.00              NA              NA              .00                .00
ARROW FINANCIAL SERVICES                     Unsecured                NA             NA              NA              .00                .00

Page 1 of 7                                                                                                   UST Form 101-13-FR-S (9/1/2009)
1234-3B-EPIE3B-00203046-203725

                                 UNITED    STATES Doc
                                   Case 13-23274-kl BANKRUPTCY        COURT
                                                      133 Filed 03/04/19 Page 2 of 8
                                            NORTHERN DISTRICT OF INDIANA
                                                 HAMMOND DIVISION

In re: DONALD GRIFFIN JR                                                          Case No.: 13-23274 KL
       DEATRA LOUISE GRIFFIN
              Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                             Claim        Claim      Claim       Principal           Interest
Name                                    Class        Scheduled    Asserted   Allowed     Paid                Paid

BAYVIEW FINANCIAL LOAN                  Secured      170,000.00        NA         NA            .00                .00
BAYVIEW LOAN SERVICING LLC              Unsecured           NA         NA         NA            .00                .00
BURKE CONSTANZA & CARBERRY              Unsecured           NA         NA         NA            .00                .00
BURKE CONSTANZA & CARBERRY              Unsecured         95.00     101.60    101.60         16.05                 .00
BURKE CONSTANZA & CARBERRY              Unsecured           NA         NA         NA            .00                .00
BURKE CONSTANZA & CARBERRY              Unsecured           NA      681.35    681.35        107.43                 .00
CALUMET JEWELERS                        Unsecured        862.00        NA         NA            .00                .00
CALUMET JEWELERS DBA ALBE               Unsecured           NA         NA         NA            .00                .00
CAPITAL ONE                             Unsecured        664.00        NA         NA            .00                .00
CAPITAL ONE NA                          Unsecured           NA         NA         NA            .00                .00
CB ACCOUNTS                             Unsecured        109.00        NA         NA            .00                .00
CB ACCOUNTS INC                         Unsecured           NA         NA         NA            .00                .00
CB USA INC                              Unsecured        134.00        NA         NA            .00                .00
CB USA INC                              Unsecured           NA         NA         NA            .00                .00
CDA /PONTIAC                            Unsecured        214.00        NA         NA            .00                .00
CDA /PONTIAC                            Unsecured        177.00        NA         NA            .00                .00
CDA /PONTIAC                            Unsecured        138.00        NA         NA            .00                .00
CDA /PONTIAC                            Unsecured        123.00        NA         NA            .00                .00
CDA /PONTIAC                            Unsecured        120.00        NA         NA            .00                .00
CDA /PONTIAC                            Unsecured         98.00        NA         NA            .00                .00
CDA/ PONTIAC                            Unsecured           NA         NA         NA            .00                .00
CDA/PONTIAC                             Unsecured           NA         NA         NA            .00                .00
CDA/PONTIAC                             Unsecured           NA         NA         NA            .00                .00
CDA/PONTIAC                             Unsecured           NA         NA         NA            .00                .00
CDA/PONTIAC                             Unsecured           NA         NA         NA            .00                .00
CDA-METHODIST HOSPITAL                  Unsecured           NA    2,740.68   2,740.68       458.45                 .00
CHARTER FITNESS                         Unsecured           NA         NA         NA            .00                .00
CHARTER FITNESS ABC FINANC              Unsecured        123.90        NA         NA            .00                .00
CHASE                                   Unsecured      1,793.00        NA         NA            .00                .00
CHASE                                   Unsecured           NA         NA         NA            .00                .00
CHASE                                   Unsecured           NA         NA         NA            .00                .00
CITI FLEX                               Unsecured      3,897.00        NA         NA            .00                .00
CITI FLEX LINE                          Unsecured           NA         NA         NA            .00                .00
CITIBANK NA                             Unsecured           NA    3,946.31   3,946.31       660.10                 .00
CITIFLEX                                Unsecured           NA         NA         NA            .00                .00
CITIMORTGAGE                            Unsecured           NA         NA         NA            .00                .00
CLERK LAKE SUPERIOR COURT               Unsecured           NA         NA         NA            .00                .00
CLERK LAKE SUPERIOR COURT               Unsecured           NA         NA         NA            .00                .00
CLERK LAKE SUPERIOR COURT               Unsecured           NA         NA         NA            .00                .00
COMCAST                                 Unsecured        124.36        NA         NA            .00                .00
COMCAST                                 Unsecured           NA         NA         NA            .00                .00
COMMUNITY CARE CENTER                   Unsecured         15.00        NA         NA            .00                .00

Page 2 of 7                                                                              UST Form 101-13-FR-S (9/1/2009)
1234-3B-EPIE3B-00203046-203725

                                 UNITED    STATES Doc
                                   Case 13-23274-kl BANKRUPTCY        COURT
                                                      133 Filed 03/04/19 Page 3 of 8
                                              NORTHERN DISTRICT OF INDIANA
                                                   HAMMOND DIVISION

In re: DONALD GRIFFIN JR                                                               Case No.: 13-23274 KL
       DEATRA LOUISE GRIFFIN
              Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                               Claim         Claim        Claim       Principal           Interest
Name                                    Class          Scheduled     Asserted     Allowed     Paid                Paid

COMMUNITY HOSIPTAL                      Unsecured          201.24          NA          NA            .00                .00
CREDITOR DISCOUNT & AUDIT               Unsecured             NA           NA          NA            .00                .00
CREDITORS BANKRUPTCY SERVICE            Unsecured             NA       354.14      354.14         55.83                 .00
CREDITORS DISC & AUDIT CO               Unsecured        3,000.00          NA          NA            .00                .00
CREDITORS DISCOUNT & AUDIT              Unsecured             NA           NA          NA            .00                .00
CREDITORS DISCOUNT & AUDIT              Unsecured             NA           NA          NA            .00                .00
DECA FINANCIAL SERVICES                 Unsecured             NA           NA          NA            .00                .00
DECA FINANCIAL SERVICES                 Unsecured             NA           NA          NA            .00                .00
EPMG                                    Unsecured          109.04      109.04      109.04         16.73                 .00
EPMG                                    Unsecured          104.04          NA          NA            .00                .00
EPMG OF INDIANA                         Unsecured             NA           NA          NA            .00                .00
EPMG OF INDIANA PC                      Unsecured             NA           NA          NA            .00                .00
FCI LENDER SERVICES INC                 Secured               NA    171,715.01   50,885.21    50,885.21                 .00
FCI LENDER SERVICES INC                 Secured          5,185.00     5,006.76    5,006.76     5,006.76                 .00
FCI LENDER SERVICES INC                 Secured               NA      1,091.45    1,091.45     1,091.45                 .00
FIRST PREMIER BANK                      Unsecured             NA           NA          NA            .00                .00
FRANCISCAN MEDICAL SPECIAL              Unsecured           25.00          NA          NA            .00                .00
FRANCISCAN MEDICAL SPECIAL              Unsecured             NA           NA          NA            .00                .00
FRIENDLY FOOT CARE                      Unsecured          557.00          NA          NA            .00                .00
FRIENDLY FOOT CARE PC                   Unsecured             NA           NA          NA            .00                .00
GEMB PEACH DIRECT                       Unsecured        2,418.00          NA          NA            .00                .00
GEMB/PEACH DIRECT                       Unsecured             NA           NA          NA            .00                .00
GINNY'S                                 Unsecured          367.00      435.03      435.03         68.59                 .00
GINNYS                                  Unsecured             NA           NA          NA            .00                .00
HILCO REC                               Unsecured        1,350.00          NA          NA            .00                .00
HILCO RECEIVABLE /EQUABLE               Unsecured             NA           NA          NA            .00                .00
IND DEPT OF REV                         Priority            51.63        51.63      51.63         51.63                 .00
IND DEPT OF REV                         Secured            197.60      197.60      197.60        197.60                3.92
IND DEPT OF REV                         Unsecured            5.10         5.10        5.10           .81                .00
INDIANA DEPT OF REVENUE                 Unsecured             NA           NA          NA            .00                .00
INDIANA DEPT OF REVENUE                 Unsecured             NA           NA          NA            .00                .00
INDIANA EMP SEC DIV                     Unsecured             NA           NA          NA            .00                .00
INDIANA GROSS INC DIV                   Unsecured             NA           NA          NA            .00                .00
INTERNAL MEDICINE ASSC.                 Unsecured          177.80          NA          NA            .00                .00
INTERNAL MEDICINE ASSOC                 Unsecured          484.51          NA          NA            .00                .00
INTERNAL MEDICINE ASSOC                 Unsecured             NA           NA          NA            .00                .00
INTERNAL MEDICINE ASSOC                 Unsecured             NA           NA          NA            .00                .00
INTERNAL REVENUE SERVICE                Priority            50.00        66.82      66.82         66.82                 .00
INTERNAL REVENUE SERVICE                Unsecured             NA         68.48      68.48         10.79                 .00
IRS INSOLVENCY GROUP 3                  Unsecured             NA           NA          NA            .00                .00
KOMYATTASSOC                            Unsecured             NA           NA          NA            .00                .00
KOMYATTASSOC                            Unsecured             NA           NA          NA            .00                .00

Page 3 of 7                                                                                   UST Form 101-13-FR-S (9/1/2009)
1234-3B-EPIE3B-00203046-203725

                                 UNITED    STATES Doc
                                   Case 13-23274-kl BANKRUPTCY        COURT
                                                      133 Filed 03/04/19 Page 4 of 8
                                            NORTHERN DISTRICT OF INDIANA
                                                 HAMMOND DIVISION

In re: DONALD GRIFFIN JR                                                          Case No.: 13-23274 KL
       DEATRA LOUISE GRIFFIN
              Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                             Claim        Claim      Claim       Principal           Interest
Name                                    Class        Scheduled    Asserted   Allowed     Paid                Paid

KOMYATTASSOC                            Unsecured           NA         NA         NA            .00                .00
KOMYATTASSOC                            Unsecured           NA         NA         NA            .00                .00
KOMYATTE & ASSOCIATES, P.C.             Unsecured           NA         NA         NA            .00                .00
KOMYATTE & ASSOCIATES, P.C.             Unsecured        474.00        NA         NA            .00                .00
KOMYATTE & ASSOCIATES, P.C.             Unsecured        206.00        NA         NA            .00                .00
KOMYATTE & ASSOCIATES, P.C.             Unsecured        201.00        NA         NA            .00                .00
KOMYATTE & ASSOCIATES, P.C.             Unsecured         68.00        NA         NA            .00                .00
KOMYATTE & ASSOCIATES, P.C.             Unsecured        538.00     718.00    718.00        113.20                 .00
KOMYATTE & ASSOCIATES, P.C.             Unsecured         68.60      68.60     68.60         10.81                 .00
KOMYATTE & ASSOCIATES, P.C.             Unsecured           NA    1,374.00   1,374.00       216.64                 .00
KOMYATTE & ASSOCIATES, P.C.             Unsecured           NA      742.79    742.79        117.11                 .00
KOMYATTE & ASSOCIATES, P.C.             Unsecured           NA       25.00     25.00           3.94                .00
LAKE COUNTY TREASURER                   Unsecured           NA         NA         NA            .00                .00
LAKE COUNTY TREASURER                   Unsecured           NA         NA         NA            .00                .00
LAKESHORE ANESTHEISA PC                 Unsecured           NA         NA         NA            .00                .00
LAKESHORE ANESTHESIA                    Unsecured           NA         NA         NA            .00                .00
MEPCO FINANCE CORP                      Unsecured           NA         NA         NA            .00                .00
MEPCO FINANCE CORPORATION               Unsecured        143.89        NA         NA            .00                .00
MERCHANTS CR                            Unsecured        160.00        NA         NA            .00                .00
MERCHANTS CR                            Unsecured           NA         NA         NA            .00                .00
MERRICK BANK                            Unsecured           NA      736.84    736.84        116.18                 .00
MERRICK BANK                            Unsecured        736.00        NA         NA            .00                .00
METHODIST HOSPITAL                      Unsecured         37.01        NA         NA            .00                .00
MIRICH MEDICAL CORP                     Unsecured           NA         NA         NA            .00                .00
MIRICH MEDICAL CORPORATION              Unsecured      1,218.29        NA         NA            .00                .00
MONROE & MAIN                           Unsecured        332.00        NA         NA            .00                .00
MONROE & MAIN                           Unsecured           NA      332.20    332.20         52.45                 .00
MONTGOMERY WARD                         Unsecured           NA       82.61     82.61         13.01                 .00
MONTGOMERY WARD                         Unsecured           NA         NA         NA            .00                .00
MUNSTER RADIOLGOY GROUP                 Unsecured         41.73        NA         NA            .00                .00
MUNSTER RADIOLGOY GROUP                 Unsecured         25.20        NA         NA            .00                .00
MUNSTER RADIOLOGY GROUP                 Unsecured           NA         NA         NA            .00                .00
MUNSTER RADIOLOGY GROUP                 Unsecured           NA         NA         NA            .00                .00
NEPHROLOGY SPECIALISTES                 Unsecured           NA         NA         NA            .00                .00
NEPHROLOGY SPECIALISTS                  Unsecured           NA         NA         NA            .00                .00
NEPHROLOGY SPECIALISTS                  Unsecured           NA         NA         NA            .00                .00
NEPHROLOGY SPECIALISTS                  Unsecured           NA         NA         NA            .00                .00
NEPHROLOGY SPECIALISTS PC               Unsecured        330.00        NA         NA            .00                .00
NEPHROLOGY SPECIALISTS PC               Unsecured        115.00        NA         NA            .00                .00
NEPHROLOGY SPECIALISTS PC               Unsecured         60.00        NA         NA            .00                .00
NEPHROLOGY SPECIALISTS PC               Unsecured        670.00        NA         NA            .00                .00
NOVACARE REHAB                          Unsecured           NA         NA         NA            .00                .00

Page 4 of 7                                                                              UST Form 101-13-FR-S (9/1/2009)
1234-3B-EPIE3B-00203046-203725

                                 UNITED    STATES Doc
                                   Case 13-23274-kl BANKRUPTCY        COURT
                                                      133 Filed 03/04/19 Page 5 of 8
                                            NORTHERN DISTRICT OF INDIANA
                                                 HAMMOND DIVISION

In re: DONALD GRIFFIN JR                                                            Case No.: 13-23274 KL
       DEATRA LOUISE GRIFFIN
              Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                             Claim        Claim        Claim       Principal           Interest
Name                                    Class        Scheduled    Asserted     Allowed     Paid                Paid

NOVACARE REHABILITATION                 Unsecured         16.00         NA          NA            .00                .00
NW INDIANA PATH CONSULTANT              Unsecured         85.00         NA          NA            .00                .00
NW INDIANA PATH CONSULTANT              Unsecured           NA          NA          NA            .00                .00
NW INDIANA PATH CONSULTANT              Unsecured           NA          NA          NA            .00                .00
ORTHO PEDIATRIC & SPINE                 Unsecured           NA          NA          NA            .00                .00
PA LABS LLC                             Unsecured         37.00         NA          NA            .00                .00
PA LABS LLC                             Unsecured           NA          NA          NA            .00                .00
PATIENTS 1ST ER MED CONSULT             Unsecured           NA          NA          NA            .00                .00
PLAINS COMMERCE BANK                    Unsecured        383.00         NA          NA            .00                .00
PLAINS COMMERCE BANK                    Unsecured           NA          NA          NA            .00                .00
PRA RECEIVABLES MANAGEMENT              Unsecured        491.00     511.77      511.77         80.69                 .00
PRA RECEIVABLES MANAGEMENT              Unsecured           NA     1,793.50    1,793.50       300.01                 .00
PREMIER BANK                            Unsecured        409.00     409.10      409.10         64.50                 .00
PROFESSIONAL RECOVERY                   Unsecured           NA          NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured         15.00         NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured         15.00         NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured         15.00         NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured         15.00         NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured         15.00         NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured         15.00         NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured          8.00         NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured           NA          NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured           NA          NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured           NA          NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured           NA          NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured           NA          NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured           NA          NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured           NA          NA          NA            .00                .00
PROFESSIONAL RECOVERY                   Unsecured           NA          NA          NA            .00                .00
QUANTUM3 GROUP LLC                      Unsecured        103.00     103.69      103.69         16.38                 .00
QUEST DIAGMOSTICS                       Unsecured        226.85         NA          NA            .00                .00
QUEST DIAGNOSTICS INC                   Unsecured           NA          NA          NA            .00                .00
REDLINE RECOVERY                        Unsecured           NA          NA          NA            .00                .00
REDLINE RECOVERY                        Unsecured           NA          NA          NA            .00                .00
REGION RECOVERY                         Unsecured        134.00         NA          NA            .00                .00
REGION RECOVERY                         Unsecured           NA          NA          NA            .00                .00
REGIONAL ACCEPTANCE CO                  Unsecured     15,329.00         NA          NA            .00                .00
REGIONAL ACCEPTANCE CORP                Secured             NA    15,329.58   15,329.58           .00                .00
SCHEPEL BUICK GM TRUCK INC              Unsecured           NA          NA          NA            .00                .00
SCHEPEL BUICK GMC TRUCK IN              Unsecured        518.14         NA          NA            .00                .00
SCHERERVILLE FAMILY                     Unsecured         85.34         NA          NA            .00                .00
SCHERERVILLE FAMILY DENTIST             Unsecured           NA          NA          NA            .00                .00

Page 5 of 7                                                                                UST Form 101-13-FR-S (9/1/2009)
1234-3B-EPIE3B-00203046-203725

                                 UNITED    STATES Doc
                                   Case 13-23274-kl BANKRUPTCY        COURT
                                                      133 Filed 03/04/19 Page 6 of 8
                                            NORTHERN DISTRICT OF INDIANA
                                                 HAMMOND DIVISION

In re: DONALD GRIFFIN JR                                                            Case No.: 13-23274 KL
       DEATRA LOUISE GRIFFIN
              Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                             Claim        Claim        Claim       Principal           Interest
Name                                    Class        Scheduled    Asserted     Allowed     Paid                Paid

SENEX SERVICE CORP                      Unsecured        250.00         NA          NA            .00                .00
SENEX SERVICE CORP                      Unsecured        158.00         NA          NA            .00                .00
SENEX SERVICE CORP                      Unsecured         98.00         NA          NA            .00                .00
SENEX SERVICE CORP                      Unsecured         81.00         NA          NA            .00                .00
SENEX SERVICE CORP                      Unsecured         54.00         NA          NA            .00                .00
SENEX SERVICES CORP                     Unsecured           NA          NA          NA            .00                .00
SEVENTH AVENUE                          Unsecured        435.00     367.52      367.52         57.94                 .00
SEVENTH AVENUE                          Unsecured           NA          NA          NA            .00                .00
ST MARY MEDICAL /MEDICARE               Unsecured           NA          NA          NA            .00                .00
ST MARY MEDICAL CENTER                  Unsecured        474.28         NA          NA            .00                .00
ST MARY MEDICAL CENTER                  Unsecured        335.05         NA          NA            .00                .00
ST MARY MEDICAL CENTER                  Unsecured           NA          NA          NA            .00                .00
ST MARY MEDICAL CENTER                  Unsecured           NA          NA          NA            .00                .00
THE UNIV OF CHICAGO HOSP                Unsecured        404.52         NA          NA            .00                .00
THE UNIV OF CHICAGO MED CTR             Unsecured           NA          NA          NA            .00                .00
TRUST REC SERV                          Unsecured        249.00         NA          NA            .00                .00
TRUST REC SERV                          Unsecured         83.00         NA          NA            .00                .00
TRUST REC SV                            Unsecured           NA          NA          NA            .00                .00
TRUST REC SV                            Unsecured           NA          NA          NA            .00                .00
UNIV OF CHICAGO PHYS GROUP              Unsecured         31.94         NA          NA            .00                .00
UNIV OF CHICAGO PHYSICIANS              Unsecured           NA          NA          NA            .00                .00
US ATTORNEYS OFFICE                     Unsecured           NA          NA          NA            .00                .00
US FED CRED                             Unsecured           NA          NA          NA            .00                .00
US FEDERAL CREDIT UNION                 Secured       11,400.00   11,735.79   11,735.79    11,735.79             788.66




Page 6 of 7                                                                                UST Form 101-13-FR-S (9/1/2009)
1234-3B-EPIE3B-00203046-203725

                                 UNITED    STATES Doc
                                   Case 13-23274-kl BANKRUPTCY        COURT
                                                      133 Filed 03/04/19 Page 7 of 8
                                                 NORTHERN DISTRICT OF INDIANA
                                                      HAMMOND DIVISION

In re: DONALD GRIFFIN JR                                                                                Case No.: 13-23274 KL
       DEATRA LOUISE GRIFFIN
              Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim              Claim           Claim          Principal            Interest
Name                                       Class              Scheduled          Asserted        Allowed        Paid                 Paid

WFCB/BLAIR                                 Unsecured                  NA               NA              NA               .00                .00

 Summary of Disbursements to Creditors:                                                          Claim          Principal            Interest
                                                                                                 Allowed        Paid                 Paid
 Secured Payments:
     Mortgage Ongoing:                                                                          50,885.21       50,885.21                 .00
     Mortgage Arrearage:                                                                         6,098.21        6,098.21                 .00
     Debt Secured by Vehicle:                                                                   27,065.37       11,735.79              788.66
     All Other Secured:                                                                            197.60          197.60                3.92
 TOTAL SECURED:                                                                                 84,246.39       68,916.81              792.58

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00              .00                 .00
     Domestic Support Ongoing:                                                                        .00              .00                 .00
     All Other Priority:                                                                           118.45           118.45                 .00
 TOTAL PRIORITY:                                                                                   118.45           118.45                 .00

 GENERAL UNSECURED PAYMENTS:                                                                    15,707.35        2,557.64                  .00

 Disbursements:
        Expenses of Administration:                                                             $6,898.57
        Disbursements to Creditors:                                                            $72,385.48
 TOTAL DISBURSEMENTS:                                                                                                             $79,284.05

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:    02/28/2019                                     By:   /s/PAUL CHAEL
                                                                                 Standing Chapter 13 Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 7 of 7                                                                                                      UST Form 101-13-FR-S (9/1/2009)
1234-3B-EPIE3BCT-00203046-427442
                                   Case 13-23274-kl   Doc 133   Filed 03/04/19   Page 8 of 8


 IN RE:                                                                          CASE NO:
    DONALD GRIFFIN JR & DEATRA LOUISE GRIFFIN                                       13-23274 KL




                                          CERTIFICATE OF SERVICE




    The undersigned hereby certifies that a copy of the Final Report and Account was sent electronically
    or by ordinary United States mail, postage prepaid, on the date noted below, to the debtor, attorney
    for the debtor, and the United States Trustee.




    Date: March 21, 2019                                    /s/PAUL CHAEL
                                                            PAUL CHAEL
